EXHIBIT 10.18
GLOBALOPTIONS GROUP, INC.
75 Rockefeller Plaza  27th Floor
New York, NY  10019


 
December 14, 2010
 
Harvey W. Schiller, Chairman & CEO
GlobalOptions Group, Inc.
75 Rockefeller Plaza
27th Floor
New York, NY  10019
 
Re:           Your Employment Agreement dated January 29, 2004, Assignment dated
June 2005, amendment December 19, 2006 (the “December 19, 2006 Amendment”), the
amendment August 13, 2009, and the amendment May 12, 2010 (collectively the
“Agreement” capitalized terms used herein without definition have the meanings
specified in the Agreement)
 
Dear Harvey:
 
Given that the Company no longer has any operations since the sale of The Bode
Technology Group, Inc., its fourth and last division, on November 30, 2010, it
is expected that your time commitment and level of responsibility will
substantially diminish commencing January 1, 2011 and you will become a
part-time employee.  In addition, given the timing of the sale transactions and
the escrow arrangements in place, the Company desires that you continue to be
available on such a limited, part-time basis as Chairman and Chief Executive
Officer through April 30, 2012 rather than through July 31, 2011 as contemplated
by the May 2010 amendment.
 
Accordingly, the following modifications and clarifications are made to the
Agreement effective as of the date written above:
 
 
1.
The parties hereby acknowledge that the current term of your employment was
extended to July 31, 2011 (one year from the date of the Sales Event) by the
operative provisions contained in the May 12, 2010 amendment to your Agreement,
subject to earlier termination, amendments or automatic extension as
contemplated therein.  However, the parties hereby agree to amend Section 1 by
replacing the words “one year from the date of such Sales Event” with the
following: “April 30, 2012”  Further, the last two sentences of Section 1 shall
be amended and restated as follows:

 
“The Company has the option to continue the Term beyond April 30, 2012 on a
month to month basis, under the same terms and conditions (including Section
9).  Notwithstanding anything to the contrary contained herein, the reduction of
the Employee’s working time and efforts described above through December 31,
2010  is not intended to constitute a “separation from service” as defined in
Section 409A of the Code.  Given that the Company has sold all of its divisions,
has no further operations and is commencing the wind down of the Company, it is
intended that December 31, 2010 is a “separation of service” as defined in
Section 409A of the Code.   Accordingly, the amounts held in the rabbi trust for
Employee (consistent with the terms of the Agreement) shall be paid to Employee
in accordance with Sections 10B and 34.
 
 
2.
Section 2 is hereby amended and restated as follows:

 
Salary; Retention Arrangement.  (a) Beginning on the 1st of the month
immediately following the Sales Event, the Employee’s base salary shall be
$180,000 for a period of five months ending December 31, 2010, and from January
1, 2011 and for the period remaining on the term of this Agreement, the
Employee’s base salary shall be $150,000 and all executive officer benefits,
including New York living expenses and commuting expenses and other executive
employee benefits at a level equivalent to the level in effect on the date of
the May 12, 2010 amendment (collectively, the “Benefits”).  For the sake of
clarity, an equivalent level of benefit means that the share of the premium to
be paid by Employee shall not exceed the premium on such date and the level of
benefit coverage will not be less than what was provided.  From the date hereof,
the Base Salary and Benefit payments under this Section shall be on the first of
each month, in arrears for the remaining term of this Agreement.  Additionally,
during the period through April 30, 2012 and three months thereafter, the
Company agrees to maintain an office for the Employee’s use with appropriate
levels of staffing and professional services to continue the effective winding
down of the Company during this period. If the Company elects to extend the term
beyond April 30, 2012, the base salary shall be $20,000 per month and the
Benefits shall continue.  The reduction in base salary of the Employee
commencing January 1, 2011 reflects the fact that the Employee is expected to
reduce his levels of service on behalf of the Company.

 
 

--------------------------------------------------------------------------------

 

(b)              In addition to the Base Salary and Benefits,  in recognition of
the services provided by Employee during 2010, the Employee shall receive a cash
bonus in the amount of $150,000, payable December 15, 2010.  Notwithstanding
anything contained in this Agreement, upon a termination of his employment
hereunder without Cause or for Good Reason (which includes a Change of Control
on or after the date of the Amendment dated December -, 2010) or as a result of
death or Disability prior to April 30, 2012, the Employee shall receive the Base
Salary, and Benefits through April 30, 2012 and the bonus described below; with
the cash portion being paid in a lump sum within thirty days of termination,
subject to Section 34.   In order to induce Employee to remain in the employ of
the Company through April 30, 2012, he  may be entitled to a bonus on such date,
the amount of which to be determined in the  sole discretion of the Compensation
Committee in good faith based on Employee’s performance.
 
3.           For a period of 6 months following April 30, 2012 or, if earlier, 6
months following your resignation other than for Good Reason, you shall continue
to be entitled to participate in the Company’s benefit plans (or comparable
plans) unless you, before the expiration of such period, become eligible for
comparable coverage with a subsequent employer.

 
4.           Section 18 shall be modified and restated as follows:
 
Professional Fees.  The Company agrees to pay in one lump sum your personal
accounting and legal fees relating to the review of this Agreement, and upon the
execution of the Amendment up to a maximum of $10,000 on an after tax basis.
 
Except as hereby amended, the Agreement and all of its terms and conditions
shall remain in full force and effect and are hereby confirmed and ratified. All
references to the Agreement shall be deemed references to the Agreement as
amended and clarified hereby.  This amendment shall be governed and construed
under the laws of the District of Columbia.

 
Please sign below to acknowledge your agreement to and acceptance of this
amendment to the Agreement.
 

 
Sincerely,
     
/s/  John Oswald
 
John Oswald
 
Chairman – Compensation Committee



Agreed to:
     
/s/ Harvey Schiller
 
Harvey Schiller
     
Date:
  December 14, 2010
   


 
2

--------------------------------------------------------------------------------

 
 